USCA4 Appeal: 21-2413      Doc: 17         Filed: 10/19/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2413


        TITILAYO NORRIS,

                             Plaintiff - Appellant,

                      v.

        SIMOS INSOURCING SOLUTIONS, LLC; TRUEBLUE, INC.,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:20-cv-00189-JPB)


        Submitted: October 13, 2022                                   Decided: October 19, 2022


        Before NIEMEYER, WYNN, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Patrick S. Cassidy, CASSIDY, COGAN, SHAPELL & VOEGELIN, L.C.,
        Wheeling, West Virginia, for Appellant. Kyle T. McGee, MARGOLIS EDELSTEIN,
        Pittsburgh, Pennsylvania, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2413      Doc: 17         Filed: 10/19/2022      Pg: 2 of 2




        PER CURIAM:

               Titilayo A. Norris, who was formerly employed by SIMOS Insourcing Solutions,

        LLC (“SIMOS”), appeals the district court’s order granting SIMOS and TrueBlue, Inc.,

        summary judgment on Norris’ claims for discrimination, sexual harassment, and

        retaliation, brought pursuant to the West Virginia Human Rights Act, W. Va. Code §§ 5-

        11-1 to 5-11-20, and for wrongful discharge under West Virginia common law. We have

        reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

        judgment. See Norris v. SIMOS Insourcing Solutions, LLC, No. 5:20-cv-00189-JPB

        (N.D.W. Va. Nov. 23, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        AFFIRMED




                                                     2